Citation Nr: 1103433	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to January 
1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied service 
connection for a psychiatric disorder. 

In April 2005, the Veteran requested a hearing before the Board 
sitting at the RO, but he withdrew the request in writing in 
March 2006. 


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
psychiatric disorder is related to the Veteran's period of active 
service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by the 
Veteran's period of active service; and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA provided the Veteran with VCAA-required notice in 
correspondence sent in December 2003 prior to the initial 
adjudication of his claim.  This letter notified the Veteran of 
the evidence necessary to substantiate his claim, of VA's 
responsibilities in obtaining information to assist him in 
completing his service connection claim, and identified his 
duties in obtaining information and evidence to substantiate his 
claim.  A letter sent in April 2006 provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the claimed disability under consideration, 
pursuant to the recent holding in the Dingess decision.  Although 
this notice was provided after the initial adjudication, such 
error was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to the claimed condition.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consists of the Veteran's service 
treatment records and VA and private treatment records.  

This claim was remanded in September 2008.  The RO was instructed 
to contact the Veteran and request the identities and addresses 
of the medical providers who provided psychiatric care and 
prescription medication between 1990 and 2003; obtain VA 
treatment records since January 2006; and afford the Veteran a VA 
examination.  A remand by the Board confers on the Veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The RO contacted the Veteran in October 2008 and requested that 
he provide relevant mental health treatment records, or identify 
relevant medical providers so that the RO could assist in obtain 
his records.  In a December 2009 statement, the Veteran stated 
that he had received mental health treatment from two private 
physicians, Dr. Y. and Dr. R., from 1982 until 2000 when he began 
to seek care from the VA again.  He indicated that both of these 
physicians are deceased, and he was unable to secure the relevant 
treatment records.  VA outpatient treatment records from January 
2006 to the present were obtained and it appears that no 
additional records are available.  

The Veteran also stated that he was treated at a VA medical 
center (VAMC) in either Birmingham or Montgomery, Alabama after 
service.  Evidence in the claims file reflects that both of these 
VAMCs were previously contacted in 2003 (in regard to an 
unrelated claim) and conducted searches for records from January 
1976 to the present.  The Birmingham VAMC indicated that there 
was no record of the Veteran ever having been treated there.  The 
Montgomery VAMC indicated that there were no available records 
for the Veteran.  The Veteran was notified that these responses 
in a December 2003 letter.

The Veteran was afforded the necessary VA examination in January 
2010.  The Board finds that the VA examination report is adequate 
for evaluation purposes because the examiner conducted a clinical 
examination, reviewed the medical history, and described the 
disability in sufficient detail so that the Board's evaluation of 
the claimed disability is an informed determination.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).

There has been substantial compliance with the Board's remand 
directives.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  The Veteran 
has not further identified, nor is the Board aware of, any 
additional evidence that could be obtained to substantiate the 
claim.  The Board is satisfied that VA has assisted the Veteran 
in the development of his claim in accordance with applicable 
laws and regulations and to move forward with adjudication of 
this claim would not cause any prejudice to the Veteran.  

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for psychoses may also be established based 
upon a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection 
may be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Veteran contends that he has a psychiatric disorder that is 
the result of a traumatic head injury that occurred during 
service in either June 1975 or July 1975.  He reports that while 
working on a tracked vehicle a tank bar came loose and struck him 
on the forehead.  

Service treatment records show no complaint, treatment, or 
diagnosis of a head injury or trauma.  The service records also 
fail to show any evidence of mental health complaints, or 
treatment and diagnosis of a psychiatric disorder.  A service 
treatment record dated in April 1975 indicates that the Veteran 
had been involved in a fight several weeks earlier.  He reported 
that his jaw began to hurt him after the fight.  A clinical 
impression of mandibular bruise was provided.  The November 1975 
discharge physical examination is negative for any symptoms, 
diagnosis, or treatment for a head injury or psychiatric 
disorder.  

Post-service VA treatment records show the Veteran was seen at a 
VA clinic in April 1976 with a complaint of left arm pain and 
pain around his heart.  He was noted to have recently discharged 
from the Army.  A diagnosis of anxiety reaction was provided, and 
the Veteran was given Thorazine and told to return in the 
morning.  There is no other record of related treatment or 
follow-up.  After April 1976, there is a substantial gap in the 
medical evidence regarding treatment for symptoms associated with 
a psychiatric disorder.  However, the Veteran asserts that he was 
continued to receive VA treatment on a monthly basis; 
specifically, to receive Darvocet for pain.  

In a September 2004 statement, the Veteran stated that he had 
received mental health treatment from a private physician in 
Jackson, Mississippi, from 1981 to 1990.  He noted that the 
physician was no longer practicing; however, he stated that he 
obtained additional information and would seek to obtain the 
records of his treatment.  He did not provide further information 
to the RO and did not submit records from the physician.  

VA records dated from February 2003 to December 2005, show the 
Veteran received periodic mental health treatment.  A record of a 
mental health clinic visit dated in February 2003 shows that the 
Veteran relayed a history of having been hit on the head by a 
"tanker bar" in service.  He denied loss of consciousness.  The 
Veteran also reported that he had been taking prescription anti-
depressant and anti-psychotic medications for the preceding 20 
years.  His nurse case manager provided a diagnosis of paranoid 
schizophrenia by history and depression.  There were no clinical 
comments by a physician or psychologist. 

At a neuropsychiatric evaluation in January 2004, the Veteran 
relayed a history of a head injury in 1975 with a short loss of 
consciousness after a crowbar snapped back and struck him in the 
face while he was working on a tank.  The Veteran denied having 
any residual cognitive problems or any difficulty going back to 
work at that time.  In discussion of the Veteran's psychiatric 
history, the neuropsychiatrist noted that the Veteran had a 20 
year history of mental health difficulties including paranoia, 
excessive jealousy of his wife, and episodes of aggression, per 
old notes.  The neuropsychologist also noted that the results of 
the neuropsychological evaluation were consistent with dementia.  
She opined that while the Veteran had a history of head injury in 
1975, he denied any cognitive difficulties at that time or 
problems returning to work; thus, it was unlikely that the 
Veteran's current cognitive problems were the result of the 
remote head injury.  

In March 2004, the Veteran's nurse case manager added a diagnosis 
of dementia to the list of the Veteran's mental disorders.  In 
July 2004, a physician was consulted, noted a review of the most 
recent case manager's notes, and stated that the Veteran's 
dementia was apparently due to head trauma.  As there are no 
clinical comments from this physician, it is not clear if he 
actually examined the Veteran.  In February 2005, the Veteran was 
diagnosed with a history of schizophrenia by a VA psychiatrist.  
Additional VA records dated from January 2006 to December 2009 
reflect continued treatment for mental health disorders, 
including schizophrenia, dementia, and depression.  These records 
contain no evidence of a link between the Veteran's psychiatric 
disorders and an incidence of active service.

In a December 2009 statement, the Veteran indicated that he was 
treated for paranoid schizophrenia beginning around 1982.

The Veteran was afforded a VA examination in January 2010.  The 
Veteran reported that during service he was changing a track on a 
tank and the tank bar popped off and hit him on the forehead 
knocking him down.  He stated that he got up and went back to the 
barracks and has had headaches since then.  He denied any loss of 
consciousness or decreased cognitive functioning following the 
blow to the head.  Regarding his present symptoms, the Veteran 
reported that he was easily angered, had constant neck pain, and 
could not remember anything.  He reported visual hallucinations, 
depression, and decreased energy and concentration.  He also 
stated that he had thoughts of suicide in the past, but none at 
present.  He reported that he had paranoid ideations involving 
his wife, but now has some insight and his paranoia is only 
intermittent.  He also noted infrequent panic attacks under 
stress.  He stated that these symptoms had been present since 
1975.

Following the remainder of the clinical interview and mental 
status examination, the examiner provided diagnoses of dementia, 
not otherwise specified; psychosis, not otherwise specified; and 
depression, not otherwise specified.  The examiner indicated that 
he had conducted a clinical interview of the Veteran, and 
reviewed the entire claims file including the computerized 
patient record system (CPRS) and service treatment records.  The 
examiner opined that dementia, not otherwise specified; 
psychosis, not otherwise specified; and depression, not otherwise 
specified were not due to or caused by the Veteran's reported 
history of head trauma or mandibular bruise while in service.  
The rationale was that other than headaches, the Veteran reported 
no mental health sequelae of being hit and knocked down by the 
tank bar.  He had no loss of consciousness or subsequent 
cognitive changes.  The mandibular bruise is documented in the 
service medical records but no trauma such that the Veteran 
reported today is documented.  No evidence establishes a nexus 
between the Veteran's diagnosed mental health conditions and his 
mandibular bruise or the contended head trauma in service.  
Accordingly, the stated psychiatric disorders were not due to or 
caused by the Veteran's period of active service.

Based on the evidentiary record, the Board finds that service 
connection for a psychiatric disability is not warranted.  At the 
outset, the Board is mindful that the Veteran was diagnosed with 
anxiety reaction in April 1976, several months after he was 
discharged from service.  Nonetheless, the Board notes that 
anxiety reaction is not categorized among the psychotic disorders 
or psychoses in the VA rating schedule for mental disorders.  See 
38 C.F.R. § 4.130 (2010).  There otherwise is no diagnosis or 
suggestion of a psychosis within a year of discharge.  
Accordingly, the presumptive provisions are inapplicable.  See 38 
C.F.R. §§ 3.307, 3.309.  

Service connection is also not warranted on a direct basis.  
While the Veteran has been diagnosed with various psychiatric 
disorders, the medical evidence is against a finding that these 
disorders were manifested as a result of service.  The probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470 (1993).  The credibility and weight to be attached 
to these opinions is within the province of the Board.  Id.  In 
this case, the Board finds that the January 2010 medical opinion, 
which is against the claim, is most probative in this case 
because it was based on an examination of the Veteran and the 
Veteran's claims file, and was supported with a clinical 
rationale.  

The January 2004 opinion from the VA neuropsychologist- that it 
is unlikely that the Veteran's current cognitive problems (i.e. 
dementia) are the result of a remote head injury- is also 
considered probative medical evidence against the claim.  The 
neuropsychologist conducted an in-depth clinical examination of 
the Veteran, and based her opinion on such review, her medical 
expertise, and supported her opinion with a clinical rationale.  
Id.; see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The opinion proffered by the VA physician in July 2004 - that the 
Veteran's dementia was apparently due to head trauma - is less 
probative particularly since it is not clear whether that 
physician examined the Veteran, performed any diagnostic testing, 
or reviewed the claims file, and based that opinion on a 
completely unsubstantiated history of in-service head trauma.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).  There otherwise is no 
medical opinion or other medical evidence relating the Veteran's 
psychiatric disorders to any incidence of active service.

The Board notes that the Veteran has contended on his own behalf 
that his psychiatric disabilities are related to his active 
service.  The Board, however, finds that the question regarding 
the potential relationship between the Veteran's psychiatric 
disabilities and his period of active service is complex in 
nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (although 
the claimant is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the claimant is not competent to provide evidence as to 
more complex medical questions).  Therefore, as the Veteran has 
only provided his own conclusory statements regarding causation, 
they are of little probative value as he is not competent to 
opine on such a complex medical question.  As such, the Board 
finds that the Veteran's contentions are outweighed by the 
competent and probative findings of the January 2010 VA medical 
examiner and the January 2004 VA neuropsychologist.

Finally, although the Veteran reported to the VA examiner that 
the onset of his psychiatric symptoms were in 1975 and had 
continued since then, the Board finds his report of a continuity 
of psychiatric symptomatology are not credible.  During the 
course of treatment in 2003 and 2004, he reported a 20-year 
history of mental health difficulties and use of psychiatric 
medications (i.e. Trilafon, a drug used to treat schizophrenia).  
The inconsistencies in his statements render them not credible.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance of the evidence is against the 
Veteran's claim of service connection for a psychiatric disorder 
and it must be denied.


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


